AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 5, 2012 Investment Company Act No. 811-21895 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.22 x (Check Appropriate Box or Boxes) UNDERLYING FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 8540 Colonnade Drive, Suite 401 Raleigh, North Carolina 27615 (Address of Principal Executive Offices)(Zip Code) 1-866-388-6292 (Registrant's Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective immediately upon filing in accordance with Section 8 of the Investment Company Act of 1940 and the rules thereunder. Explanatory Note:This Amendment No. 22 to the Registration Statement of Underlying Funds Trustis being filed for the purpose of responding to Staff comments with respect toAmendment No. 21 filed on April 9, 2012. Underlying Funds Trust PROSPECTUS INVESTMENT ADVISOR Hatteras Alternative Mutual Funds, LLC July 5, 2012 The mutual fund advisor dedicated exclusively to alternative investment strategiesSM Name of Fund Ticker Symbol Long/Short Equity Portfolio Not Applicable Market Neutral Portfolio Not Applicable Relative Value – Long/Short Debt Portfolio Not Applicable Managed Futures Strategies Portfolio Not Applicable Event Driven Portfolio Not Applicable Web: www.hatterasmutualfunds.com Call These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 3 Long/Short Equity Portfolio 3 Market Neutral Portfolio 3 Relative Value – Long/Short Debt Portfolio 3 Managed Futures Strategies Portfolio 4 Event Driven Portfolio 4 OVERVIEW 5 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND PRINCIPAL RISKS 6 PORTFOLIO HOLDINGS INFORMATION 32 INVESTMENT ADVISOR 32 INVESTMENT SUB-ADVISORS AND TRADING ADVISORS 34 PORTFOLIO MANAGERS 37 NET ASSET VALUE 38 HOW TO PURCHASE SHARES 39 EXCHANGE PRIVILEGE 39 REDEMPTIONS 39 TAX STATUS, DIVIDENDS AND DITRIBUTIONS 39 Table of Contents - Prospectus SUMMARY SECTION Long/Short Equity Portfolio Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Portfolio. Portfolio Managers:The Portfolio is managed by the following portfolio managers. Portfolio Managers Years of Service with the Portfolio Primary Title Michael P. Hennen, CFA 2 Director of Public Investments Robert Murphy, CFA, FRM, CAIA 2 Director of Risk Management For important information about purchase and sale of Portfolio shares and tax information, please turn to “Summary Information about Purchases, Sales and Taxation” on page 4 of this Prospectus. Market Neutral Portfolio Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Portfolio.Battenkill Capital Management, Inc., Inflection Partners, LLC and TWIN Capital Management, Inc., among others, each currently serves as sub-advisor to the Portfolio and manages a significant portion of the Portfolio’s net assets. Portfolio Managers:The Portfolio is managed by the following portfolio managers. Portfolio Managers Years of Service with the Portfolio Primary Title Michael P. Hennen, CFA 2 Director of Public Investments Robert Murphy, CFA, FRM, CAIA 2 Director of Risk Management For important information about purchase and sale of Portfolio shares and tax information, please turn to “Summary Information about Purchases, Sales and Taxation” on page 4 of this Prospectus. Relative Value – Long/Short Debt Portfolio Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Portfolio. Portfolio Managers:The Portfolio is managed by the following portfolio managers. Portfolio Managers Years of Service with the Portfolio Primary Title Michael P. Hennen, CFA 2 Director of Public Investments Robert Murphy, CFA, FRM, CAIA 2 Director of Risk Management Table of Contents - Prospectus 3 For important information about purchase and sale of Portfolio shares and tax information, please turn to “Summary Information about Purchases, Sales and Taxation” on page 4 of this Prospectus. Managed Futures Strategies Portfolio Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Portfolio. Portfolio Managers:The Portfolio is managed by the following portfolio managers. Portfolio Managers Years of Service with the Portfolio Primary Title Michael P. Hennen, CFA Since Inception Director of Public Investments Robert Murphy, CFA, FRM, CAIA Since Inception Director of Risk Management For important information about purchase and sale of Portfolio shares and tax information, please turn to “Summary Information about Purchases, Sales and Taxation” on page 4 of this Prospectus. Event Driven Portfolio Management Investment Advisor:Hatteras Alternative Mutual Funds, LLC is the investment advisor of the Portfolio.FrontFour Capital Group, LLC and Tiburon Capital Management, LLC, among others, each currently serves as sub-advisor to the Portfolio and manages a significant portion of the Portfolio’s net assets. Portfolio Managers:The Portfolio is managed by the following portfolio managers. Portfolio Managers Years of Service with the Portfolio Primary Title Michael P. Hennen, CFA 2 Director of Public Investments Robert Murphy, CFA, FRM, CAIA 2 Director of Risk Management For important information about purchase and sale of Portfolio shares and tax information, please turn to “Summary Information about Purchases, Sales and Taxation” on page 4 of this Prospectus. Summary Information about Purchases, Sales and Taxation Purchase and Sale of Fund Shares Interests in the Portfolios are issued solely to eligible investors in selling agent transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Investments in the Portfolios may currently be made only by regulated investment companies, U.S. and non-U.S. institutional investors, segregated asset accounts and certain other entities.There is no minimum initial or subsequent investment requirement.Interests in the Portfolios may be redeemed by contacting Underlying Funds Trust, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53202-0701 or by calling 1-877-569-2382. Tax Information The Portfolios’ distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus 4 OVERVIEW UNDERLYING FUNDS TRUST This prospectus is being filed as a part of the registration statement filed by Underlying Funds Trust (the “Trust”) pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (“1940 Act”). Beneficial interests of each series of the Trust are not being registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests are issued solely to eligible investors in selling agent transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act. Accordingly, investments in any of the series of the Trust described herein may currently be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts and certain qualified pension and retirement plans. No part of this prospectus or of the Trust’s registration statement constitutes an offer to sell, or the solicitation of an offer to buy, any beneficial interests of any of the series described herein or any other series of the Trust in any state or jurisdiction in which such an offer is unlawful. Responses to Items 1, 2, 3, 4 and 13 of Part A and Items 28(e) and (i)-(k) of Part C have been omitted pursuant to paragraph B.2(b) of the General Instructions to Form N-1A. This Prospectus has information you should know before investing. Please read it carefully and keep it with your investment records. Investment Advisor Hatteras Alternative Mutual Funds, LLC Investment Sub-Advisors Battenkill Capital Management, Inc.
